Opinion issued July 6, 2007







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00439-CR
____________

IN RE TODD WARREN ALTSCHUL, Relator





Original Petition for Writ of Habeas Corpus 



 
MEMORANDUM  OPINION
               Relator, Todd Warren Altschul, petitions this Court for a post-conviction
writ of habeas corpus.  See Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp.
2004).  This Court has no jurisdiction to hear a post-conviction application for writ
of habeas corpus in felony cases.  Board of Pardons & Paroles ex rel. Keene v. Court
of Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995).
               In support of his petition, relator erroneously relies on Padilla v. McDaniel,
122 S.W.3d 805 (Tex. Crim. App. 2003).  However, the Texas Court of Criminal
Appeals in Padilla held that when it and a court of appeals have concurrent original
jurisdiction of a petition for writ of mandamus against the judge of a district or county
court, the petition should be presented first to the court of appeals.  Id. at 808. In this
proceeding, relator is not requesting mandamus relief, but habeas corpus relief.
               Accordingly, we dismiss relator’s application for writ of habeas corpus for
want of jurisdiction and deny all requested relief.
PER CURIAM

Panel consists of Justices Taft, Jennings, and Alcala.

Do not publish.  Tex. R. App. P. 47.2(b).